Exhibit 99.1 FOR IMMEDIATE RELEASE SILICOM DECLARES A DIVIDEND OF $1.00/SHARE IN RESPECT OF ITS 2015 RESULTS KFAR SAVA, Israel—March 21, 2016, - Silicom Ltd. (NASDAQ: SILC) today announced that its Board of Directors has declared a cash dividend in the amount of US $1.00 per share in respect of its 2015 results, representing an aggregate distribution of approximately US $7.3 million. The declaration of this dividend is in accordance with the Company’s dividend policy announced in January 2013. The dividend will be paid on April 14, 2016 to all shareholders of record at the close of the NASDAQ Global Select Market on April 4, 2016. “We are pleased to continue with our yearly dividend distributions in line with our commitment to create shareholder value,” stated Shaike Orbach, Silicom’s President and CEO. “Since declaring our last dividend, we have continued building our business, delivering our best-ever-quarter in Q4 2015. With confidence in our platform, we continue to pursue a successful business strategy based on strong operating margins, expanding relationships with leading OEM customers, and significant cash generation to fuel our organic and non-organic growth initiatives.” ## About Silicom Silicom Ltd. is an industry-leading provider of high-performance networking and data infrastructure solutions. Designed primarily to increase data center efficiency, Silicom’s solutions dramatically improve the performance and availability of networking appliances and other server-based systems. Silicom’s products are used by a large and growing base of OEM customers, many of whom are market leaders, as performance-boosting solutions for their offerings in the Cyber Security, Network Monitoring and Analytics, Traffic Management, Application Delivery, WAN Optimization, High Frequency Trading and other mission-critical segments within the fast-growing data center, enterprise networking, virtualization, cloud computing and big data markets. Silicom’s product portfolio includes multi-port 1/10/40/100 Gigabit Ethernet server adapters, Intelligent Bypass solutions, Encryption accelerators, Ultra Low Latency solutions, Time Stamping and other innovative Smart adapters. These products are available for incorporation directly into our OEM customers' systems, or provided as part of Silicom’s patented SETAC (Server To Appliance Converter), a unique approach to the provision of high quality standard platforms with modular front connectivity. For more information, please visit: www.silicom.co.il. Statements in this press release which are not historical data are forward-looking statements which involve known and unknown risks, uncertainties, or other factors not under the Company's control, which may cause actual results, performance, or achievements of the Company to be materially different from the results, performance, or other expectations implied by these forward-looking statements. These factors include, but are not limited to, those detailed in the Company's periodic filings with the Securities and Exchange Commission. The Company disclaims any duty to update such statements. Company Contact: Eran Gilad, CFO Silicom Ltd. Tel: +972-9-764-4555 E-mail: erang@silicom.co.il Investor relations contact: Kenny Green / Ehud Helft GK Investor Relations Tel: +1 E-mail: silicom@gkir.com
